Case 1:20-cv-24342-RNS Document 10 Entered on FLSD Docket 11/20/2020 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


  PAYRANGE INC.,

                  Plaintiff,                                  CASE NO.: 1:20-cv-24342-RNS

          v.

  KIOSOFT TECHNOLOGIES, LLC and
  TECHTREX, INC.,

                  Defendants.


                MOTION FOR JAMES C. YOON TO APPEAR PRO HAC VICE,
                    CONSENT TO DESIGNATION, AND REQUEST TO
              ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

         In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice, Peer
  Review, and Discipline of Attorneys of the United States District Court for the Southern District
  of Florida, the undersigned respectfully moves for the admission pro hac vice of James C. Yoon
  of the law firm of Wilson Sonsini Goodrich & Rosati, P.C. located at 650 Page Mill Road, Palo
  Alto, CA 94304, and available by phone at (650) 493-9300, for purposes of appearance as co-
  counsel on behalf of Plaintiff, PayRange Inc. in the above-styled case only, and pursuant to Rule
  2B of the CM/ECF Administrative Procedures, to permit James C. Yoon to receive electronic
  filings in this case, and in support thereof states as follows:
         1.      James C. Yoon is not admitted to practice in the Southern District of Florida and is
  a member in good standing of the California State Bar and the U.S. District Court for the Northern
  District of California.
         2.      Movant, Joseph R. Englander, Esquire, of the law firm of Fowler White Burnett
  located at 1395 Brickell Avenue, 14th Floor, Miami, FL 33131, and available by phone at (305)
  789-9200, is a member in good standing of The Florida Bar and the United States District Court
  for the Southern District of Florida and is authorized to file through the Court’s electronic filing
  system. Movant consents to be designated as a member of the Bar of this Court with whom the
  Court and opposing counsel may readily communicate regarding the conduct of the case, upon
  whom filings shall be served, who shall be required to electronically file and serve all documents
  and things that may be filed and served electronically, and who shall be responsible for filing and
Case 1:20-cv-24342-RNS Document 10 Entered on FLSD Docket 11/20/2020 Page 2 of 4




  serving documents in compliance with the CM/ECF Administrative Procedures. See Section 2B
  of the CM/ECF Administrative Procedures.
           3.    In accordance with the local rules of this Court, James C. Yoon has made payment
 of this Court’s $200.00 admission fee. A certification in accordance with Rule 4(b) is attached
 hereto.
           4.    James C. Yoon, by and through designated counsel and pursuant to Section 2B
 CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic
 Filings to James C. Yoon at email address: jyoon@wsgr.com.
           WHEREFORE, Joseph R. Englander moves this Court to enter an Order for James C. Yoon,
 to appear before this Court on behalf of Plaintiff, PayRange Inc. for all purposes relating to the
 proceedings in the above-styled matter and directing the Clerk to provide notice of electronic filings
 to James C. Yoon.


  Dated: November 20, 2020                              Respectfully submitted,

                                                        /s/ JosephRr. Englander
                                                        Joseph R. Englander, Esq.
                                                        Florida Bar No. 935565
                                                        FOWLER WHITE BURNETT. P.A.
                                                        1395 Brickell Avenue, 14th Floor
                                                        Miami, Florida 33131
                                                        Tel: (305) 789-9259
                                                        Fax: (305) 728-7559
                                                        E-mail: jenglander@fowler-white.com

                                                       Counsel for Plaintiff PayRange Inc.




                                              Page 2 of 4
Case 1:20-cv-24342-RNS Document 10 Entered on FLSD Docket 11/20/2020 Page 3 of 4




                                  CERTIFICATE OF SERVICE

         I hereby certify that on November 20, 2020, the foregoing document was electronically

  filed with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is

  being served this day on all counsel of record on the attached Service List in the manner specified,

  either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive electronically

  Notices of Electronic Filing.



                                                            /s/ Joseph R. Englander
                                                            Joseph R. Englander




                                              Page 3 of 4
Case 1:20-cv-24342-RNS Document 10 Entered on FLSD Docket 11/20/2020 Page 4 of 4




                                 SERVICE LIST
        PAYRANGE INC. v. KIOSOFT TECHNOLOGIES, LLC and TECHTREX, INC.
                            CASE NO. 1:20-cv-24342-RNS


   James C. Yoon (PHV pending)
   Ryan R. Smith (PHV pending)
   Neil N. Desai (PHV pending)
   Jamie Y. Otto (PHV pending)
   G. Edward Powell (PHV pending)
   WILSON SONSINI GOODRICH & ROSATI
   Professional Corporation
   650 Page Mill Road
   Palo Alto, CA 94304-1050
   Telephone: (650) 493-9300
   Facsimile: (650) 565-5100
   jyoon@wsgr.com
   rsmith@wsgr.com
   ndesai@wsgr.com
   jotto@wsgr.com
   epowell@wsgr.com

   Counsel for Plaintiff, PAYRANGE INC.

   Via E-Mail

   John A. Camp
   Ice Miller LLP
   7300 Biscayne Boulevard, Suite 200
   Miami, Florida 33138
   Phone: 305-341-9055
   John.Camp@icemiller.com

   Counsel for Defendants KioSoft Technologies,
   LLC and TechTrex, Inc.

   Via E-Mail




                                          Page 4 of 4
